DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 09/30/2021.
The amendments filed on 09/30/2021 have been entered. Applicant has added new claims 26-27, accordingly claims 1-10, 12, 14-16, and 25-27 are pending. Claims 1, 4-6, 
The previous rejections of the claims under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments to claim 1.
The previous rejection of the claims under 35 USC 103 have been withdrawn in light of applicant’s amendments to claim 1. There are no remaining rejections.

Allowable Subject Matter
Claims 1-10, 12, 14-16, and 25-27 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or suggest when the claim is taken as a whole,  “an ultrasound probe, comprising: an elongate member having a proximal portion and a distal portion configured for insertion into a body lumen of a patient; a transducer assembly coupled to the distal portion of the elongate member, wherein the transducer assembly comprises: a transducer mount comprising: a length with a first end and an opposite second end; a transducer stack coupled to the upper surface of the transducer mount; a flexible circuit coupled to the transducer stack and wrapped under the first end of the transducer mount, wherein the flexible circuit covers a portion of the lower surface of the transducer mount; an interposer adjacent to the flexible circuit, opposite the lower surface of the transducer mount, wherein the flexible circuit is directly electrically coupled to the transducer stack and the interposer; a printed circuit board adjacent to the interposer opposite the flexible circuit and electrically coupled to the flexible circuit through the interposer; a bolster plate adjacent to the printed circuit board; and a fastener configured to secure the bolster plate to the transducer mount such that the printed circuit board, the interposer, and the flexible circuit are compressed between the bolster plate and the transducer mount, wherein the fastener extends through the bolster plate and into the transducer mount, and wherein the bolster plate is configured to hold the printed circuit board in electrical contact with the flexible circuit through the interposer” as recited in independent claim 1.  Dependent claims from claim 1 are allowed, for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793